Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 7, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
There is substantial evidence in the record to support the Board’s determination that claimant was discharged for misconduct because he refused a reasonable request of his employer to perform his regular job duty of delivering medical equipment. Although claimant asserts that he only refused to perform his duties because he had a headache, in his statement to the local office he indicated that he refused to make the delivery because it was allegedly not part of his job. Notably, claimant admitted that he regularly made deliveries for his employer. Therefore, the Board was within its discretion in concluding that claimant’s version of events was not credible and that he unreasonably refused to perform an expected task for his employer.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.